Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
DEVIN PHILLIPS, CASE NO.:
Plaintiff,
VS.
WAWA, INC,
Defendant.

i

 

COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiff, DEVIN PHILLIPS, states and alleges as follows:
JURISDICTION AS TO ALL COUNTS
1. This action arises under the provisions of the Federal Equal Employment Opportunities
Act, 42 U.S.C. section 2000 e. et. seq.
2. At all times alleged hereto Plaintiff, DEVIN PHILLIPS was a resident of the State of
Florida.
3, Plaintiff, DEVIN PHILLIPS, a male, is an individual whose status is protected pursuant to

the Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq.

4, Defendant, WAWA, INC. is a corporation incorporated pursuant to the laws of the State
of Florida.
5. Any and all allegations alleged hereto occurred at Defendant’s place of business located at

1780 FLSR 44, New Smyrna Beach, FL 32168.
6. At all times mentioned hereto, Defendant was an employer as defined pursuant to the

Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 (e) et seq.

1
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 2 of 7 PagelD 2

10.

11.

12.

13.

14.

Prior to filing this action, on or about October 29, 2018 the Plaintiff filed charges of sex
discrimination with the Equal Employment Opportunity Commission pursuant to 42
U.S.C. §2000(e).
A Notice of Right to Sue was issued by the Federal Equal Employment Opportunity
Commission on or about April 15, 2019. Plaintiff has filed his action within 90 days of
receipt of the Right to Sue and exhausted all administrative remedies prior to filing this
action. See attached exhibit “A”.

COUNT I - SEX DISCRIMINATION
Plaintiff, DEVIN PHILLIPS was previously employed by the Defendant, WAWA, INC.,
from on or about May, 2015, until the date of Plaintiff's termination of on or about October
2, 2018.
At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of food and beverage manager for Defendant’s restaurant/fast food/gas station.
Prior to Plaintiff's termination from employment, one of Defendant’s female employees
stated to one of Defendant’s other female employees that Plaintiff had sexually harassed
her verbally and another male employee had sexually harassed her physically.
The female employee who raised those allegations was Plaintiff's subordinate.
The female employee who was informed of these allegations then informed her supervisor,
who then informed his supervisor, who then informed the Plaintiff.
Upon being informed of sexual harassment allegations regarding himself and another male
employee, pursuant to Defendant’s policies and procedures, Plaintiff proceeded to inform

Plaintiff's general manager, that being Plaintiff's supervisor.
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 3 of 7 PagelD 3

15.

16.

17.

18.

19.

20.

21.

22,

23.

24.

25.

Defendant proceeded to conduct an investigation wherein Plaintiff was questioned and
denied the allegations.
Both the Plaintiff and the female employee who alleged being harassed provided the names
of witnesses to the Defendant during the course of the investigation.
Defendant’s female employee’s witnesses were then interviewed by Defendant but
Plaintiff's witnesses were not.
Plaintiff was subsequently terminated with reasons given that Plaintiff was too honest.
Defendant's reasons for terminating Plaintiff were false.
The female who alleged verbal sexual harassment against the Plaintiff remained employed.
Plaintiff was terminated and/or discriminated against based upon Plaintiff's sex in violation
of the Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq.
At all times alleged hereto, Plaintiff performed Plaintiffs job duties for Defendant in a
successful and satisfactory manner.
Defendant’s actions in terminating Plaintiff from employment were willful and intentional.
As a result, Plaintiff suffered lost wages which Plaintiff would have earned had Plaintiff
remained employed by the Defendant, and the value of benefits which have would have
accrued had Plaintiff remained employed by Defendant. Plaintiff has additionally suffered
mental anguish and humiliation. Plaintiff will continue to suffer those losses in the future.
Plaintiff has retained undersigned counsel to represent Plaintiff in this matter and agreed
to pay counsel a reasonable fee.

WHEREFORE, Plaintiff demands judgment for the following:

That the Court award Plaintiff sums for unpaid back wages and future wages, and the value
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 4 of 7 PagelD 4

b)

d)

26.

27.

28.

29,

30.

31.

of lost past and future benefits.

That the Court award Plaintiff damages for mental anguish and humiliation.

That the Court award punitive damages.

That the Court award Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. section 2000
e- et. seq. and costs of this action.

That the Court award such other and further relief as may be just and equitable in the
circumstances.

Trial by jury.

COUNT IL RETALIATION

 

Plaintiff, DEVIN PHILLIPS was previously employed by the Defendant, WAWA, INC.,
from on or about May, 2015 until the date of Plaintiff's termination of on or about October
2, 2018.

At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of food and beverage manager for Defendant’s restaurant/fast food/ gas station.

Prior to Plaintiff's termination from employment, one of Defendant’s female employees
stated to one of Defendant’s other female employees that Plaintiff had sexually harassed
her verbally and another male employee had sexually harassed her physically.

The female employee who raised those allegations was Plaintiff's subordinate.

The female employee who was informed of these allegations then informed her supervisor,
who then informed his supervisor, who then informed the Plaintiff.

Upon being informed of sexual harassment allegations regarding himself and another male

employee, pursuant to Defendant’s policies and procedures, Plaintiff proceeded to inform
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 5 of 7 PagelID 5

32.

33.

34,

36.

37,

Plaintiff's general manager who was Plaintiff's supervisor.

Defendant then proceeded to conduct an investigation wherein Plaintiff was interviewed
and denied the allegations.

Plaintiff was subsequently terminated with reasons given that Plaintiff was too honest.
Defendant’s reasons for terminating Plaintiff were false.

Plaintiff was terminated in retaliation for Plaintiff bringing to Defendant’s attention
allegations of sexual harassment in violation of the Federal Equal Employment
Opportunities Act, 42 U.S.C. section 2000 e- et seq.

At all times alleged hereto, Plaintiff performed Plaintiff's job duties for Defendant in a
successful and satisfactory manner.

Defendant’s actions in terminating Plaintiff from employment were willful and intentional.
As a result, Plaintiff suffered lost wages which Plaintiff would have earned had Plaintiff
remained employed by the Defendant, and the value of benefits which have would have
accrued had Plaintiff remained employed by Defendant. Plaintiff has additionally suffered
mental anguish and humiliation. Plaintiff will continue to suffer those losses in the future.
Plaintiff has retained undersigned counsel to represent Plaintiff in this matter and agreed
to pay counsel a reasonable fee.

WHEREFORE, Plaintiff demands judgment for the following:

That the Court award Plaintiff sums for unpaid back wages and future wages, and the value
of lost past and future benefits.

That the Court award Plaintiff damages for mental anguish and humiliation.

That the Court award punitive damages.
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 6 of 7 PagelD 6

d) That the Court award Plaintiff reasonable attorney's fees, pursuant to 42 U.S.C. section
2000 e- et seq. and costs of this action.
e) That the Court award such other and further relief as may be just and equitable in the

circumstances.

9) Trial by jury.
Respectfully submitted this 2nd day of July, 2019

/s/ David W_Glasser
DAVID W. GLASSER, ESQUIRE
Fla. Bar No. 780022
116 Orange Avenue
Daytona Beach, FL 32114
Telephone: (386) 252-0175
Facsimile: (386) 257-0246
Email: David@dglasserlaw.com
legal@dglasserlaw.com
Attorney for Plaintiff
Case 6:19-cv-01208-CEM-DCI Document 1 Filed 07/02/19 Page 7 of 7 PagelD 7
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Devin Phillips From: Miami District Office
725 Horseman Drive Miami Tower, 100 S E 2nd Street
Port Orange, FL 32127 Suite 1500

Miami, FL 334134

 

[| On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Edgar A. Cole,
510-2019-00704 Investigator (305) 808-1759

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any vioiations that occurred more than Z years (3-years)
before you file suit may not be collectible.

“1Sen endo Maaght APR 15 2019

 

Enclosures(s) ichael J. Farrell, (Date Mailed)
District Director
cc:

 

Chris Cognato, Legal Department Charging Party Representative:
Wawa Inc. David W. Glasser, Attorney

260 W Baltimore Pike Law Office of David W. Glasser
Rose Valley, PA 19063 116 Orange Ave

Daytona Beach, FL 32114
